Title: To James Madison from Edward Thornton, 30 August 1803
From: Thornton, Edward
To: Madison, James


Sir,
Philadelphia 30th August 1803
I have received directions to communicate to the Government of the United States the inclosed copy of a note, which by His Majesty’s command Lord Hawkesbury His Principal Secretary of State for foreign affairs delivered on the 28th day of June to the Ministers of the Powers most immediately interested in the navigation of the River Elbe.
His Majesty has felt deep concern in being under the necessity of having recourse to a measure of this nature: But the conduct of His Majesty’s Enemies has imposed upon him this necessity, which it has not been in his power to avoid consistently with a sense of what is due to His own Dignity and to the interests of His Subjects. His Majesty will however, conformably to what is stated in the note, be ready to discontinue the Blockade, whenever the Government of France shall, in consequence of the interposition of other powers, or of any other motive, withdraw their troops now stationed on the banks of the Elbe, to such a distance from them, as to leave the course of that river secure and open to the navigation of His subjects. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton
 

   
   RC and enclosure (DNA: RG 59, NFL, Great Britain, vol. 2); Tr of enclosure (DNA: RG 59, Misc. Duplicate Despatches). For enclosure, see n. 1.



   
   The enclosed copy of Hawkesbury’s 28 June letter (3 pp.; docketed by Wagner) announced the establishment of a “most rigorous blockade at the entrance” of the Elbe River in consequence of French occupation of “parts of the Banks” of that river, until such time as the French evacuate their positions and “leave the course of that River perfectly free and secure to the Vessels” of British subjects “as well as of other nations.”


